 1   MARK F. FLEMING
     LAW OFFICES OF MARK F. FLEMING
 2   California Bar #165770
 3
     1470 Encinitas Blvd., #133
     Encinitas, California 92024
 4   (619) 300-6202
 5
     mark@markfleminglaw.com

 6   Attorney for Mr. Albert Lopez
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF NEVADA

10
11
     UNITED STATES OF AMERICA,             )    Case No.: 2:16-cr-265-GMN-CWH
12                                         )
                  Plaintiff,               )
13
                                           )    Stipulated motion to continue the
14   v.                                    )    deadline for filing Mr. Lopez’s reply
                                           )    motions to October 15, 2018.
15
     ALBERT LOPEZ (2),                     )
16                                         )
                 Defendant.                )
17
     ________________________________      )
18
19                                         MOTION
20
           In this Court’s July 24, 2018 order setting dates for pre-trial motions, the
21
     deadline for the government’s response motions was September 17. ECF 689. The
22
23   government requested an additional ten days to file its response motions.      Mr.
24
     Lopez did not object. The government’s unopposed motion was granted and the
25
     deadline for replies was reset to October 11.
26
27         Mr. Lopez respectfully requests an additional four days to file his replies.
28
     Undersigned counsel is diligently working on the replies, but is in need of several


                                               1
 1   more days to finish due to the number and complexity of the pending motions. The

 2   government stipulates to this request.          The additional time will not affect the
 3
     scheduled trial date of January 28, 2019.
 4
 5   Dated:      October 9, 2018                 Respectfully submitted,
 6
 7                                               /s/ Mark Fleming
                                                 MARK FLEMING
 8                                               Attorneys for Albert Lopez
 9
10                                               Stipulated to by:
11
     Dated:      October 9, 2018                /s/ Daniel Schiess
12                                             /s/ Christopher Burton
13                                            /s/ David N. Karpel __
                                              Assistant United States Attorneys
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 2
 1
 2
 3
 4
 5
                                          ORDER

 6        IT IS HEREBY ORDERED that the deadline for Mr. Albert Lopez to file his
 7
     replies to the government’s pre-trial response motions is extended from October
 8
     11, 2018 to October 15, 2018.
 9
10
                                     UNITED STATES MAGISTRATE JUDGE
11
12                                   DATED:   October 17, 2018
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
 1
 2
 3
                                      Certificate of Service
 4
 5
           Undersigned counsel certifies that the foregoing document has been served

 6   upon all parties via electronic filing.
 7
 8   Dated: October 9, 2018                            /s/ Mark F. Fleming
                                                       Mark F. Fleming
 9                                                     Law Offices of Mark F. Fleming
10                                                     Attorney for Albert Lopez
                                                       1470 Encinitas Blvd., #133
11                                                     (619) 300-6202
12                                                     mark@markfleminglaw.com

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                4
